United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, BILLINGS
PROCESSING & DISTRIBUTION CENTER,
Billings, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2181
Issued: February 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2007 appellant filed a timely appeal from an August 14, 2007 merit
decision of the Office of Workers’ Compensation Programs that granted him a schedule award
for one percent permanent impairment of each arm. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had greater
than one percent permanent impairment of the right arm and one percent permanent impairment
of the left arm, for which he received a schedule award.
FACTUAL HISTORY
On February 26, 2005 appellant, then a 55-year-old clerk, filed an occupational disease
claim stating that he developed bilateral carpal tunnel syndrome in the performance of duty. He
did not initially stop work. In an April 18, 2005 note, Dr. Jeffrey N. Hansen, a Board-certified

hand surgeon and orthopedic surgeon, diagnosed carpal tunnel syndrome. After appropriate
development, the Office accepted appellant’s claim for bilateral carpal tunnel syndrome. On
September 12, 2005 the Office approved bilateral wrist endoscopies.
Appellant underwent a right endoscopic carpal tunnel release on October 4, 2005.
Dr. Hansen performed the procedure and recorded preoperative and postoperative diagnoses of
symptomatic carpal tunnel syndrome. On December 5, 2005 he performed a left endoscopic
carpal tunnel release and recorded preoperative and postoperative diagnoses of left carpal tunnel
syndrome. In a December 14, 2005 report, Dr. Hansen noted that appellant was recovering well
from his surgery and his “preoperative symptoms have abated completely.” On February 8, 2006
Dr. Mark S. Hegyes, a family practitioner practicing with Dr. Hansen, advised that appellant was
ready to return to full duty without restrictions.
On April 12, 2006 appellant claimed a schedule award.
In a June 30, 2006 impairment rating, Dr. Hansen concluded that appellant had five
percent permanent impairment of the right arm and five percent permanent impairment of the left
arm. He based his impairment rating on “the obligate loss of pinch and grip strength that
happens from transecting the transverse carpal ligament.” Dr. Hansen noted that he used the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A.,
Guides), fifth edition1 Table 16-15 on page 4922 in calculating appellant’s impairment. In a
June 23, 2006 work capacity evaluation he advised that appellant had reached maximum medical
improvement and could perform his regular job.
In an August 26, 2006 report, an Office medical adviser reviewed the record and
Dr. Hansen’s impairment rating and concluded that the rating was incomplete because the doctor
did not provide a full narrative explanation of his calculations and conclusions. He explained
that Dr. Hansen must address appellant’s ongoing symptoms “as well as measurements of two
point discrimination, use of Tables 16-10a3 and 16-11a4 with grading of both sensor and motor
deficits as appropriate.” The medical adviser also noted that the A.M.A., Guides do not provide
for additional impairment ratings for loss of grip and pinch strength.
In a January 26, 2007 report, Dr. Hansen noted that appellant had reached maximum
medical improvement on April 12, 2006 and had “a minimum of symptoms” since returning to
work. He stated that appellant had Grade 4 sensory disturbance and pain residual, which he
noted was typical following a successful bilateral carpal tunnel release. Using Table 16-10 on
page 482 of the A.M.A., Guides,5 Dr. Hansen explained that the upper extremity impairment
resulting from peripheral nerve disorders ranged from one to 25 percent of “the allowable
1

A.M.A., Guides (5th ed. 2001).

2

Id. at 492, Table 16-15.

3

Id. at 482, Table 16-10.

4

Id. at 484, Table 16-11.

5

Supra note 3.

2

impairment for the median nerve.” He stated that Table 16-15 on page 492 of the A.M.A.,
Guides6 indicated that sensory deficit or pain allowed for up to 39 percent impairment of the
upper extremity. Dr. Hansen explained that appellant’s impairment was in the middle range of
Grade 4 and detailed: “Multiplying 39 percent by something in the middle of the range of one to
25 percent, which I choose to be 13 percent, gives us a 5 percent impairment of the upper
extremity due to sensory deficit or pain.” He also noted that appellant had “some motor deficit
and the appropriate rating is obtained.” Dr. Hansen concluded that appellant had five percent
impairment of the right upper extremity and five percent impairment of the left upper extremity.
The Office medical adviser reviewed Dr. Hansen’s January 26, 2007 impairment rating
and provided a February 23, 2007 response. He stated that the impairment rating was based on
loss of pinch and grip strength yet referred to Table 16-15 on page 492 of the A.M.A., Guides.7
The Office medical adviser stated that if Dr. Hansen intended to recommend an impairment
rating based on loss of strength, he must utilize one of the impairment rating methods described
in section 16.8 of the A.M.A., Guides8 and provide the results of dynamometer testing.
On March 5, 2007 Dr. Hansen advised that he did not rate appellant’s impairment based
on loss of strength and did not suggest that Table 16-159 addressed grip or pinch strength. He
explained that appellant’s impairment rating, which he again calculated at five percent of each
arm, was a “typical impairment rating based on sensory deficit and pain.” Dr. Hansen concluded
that appellant’s impairment rating was “based on numbness and pain, as referred to in Table
16-15, page 492.”10
On June 1, 2007 the Office medical adviser stated that Dr. Hansen’s March 5, 2007
response did not address the requested information. Dr. Hansen recommended that the Office
refer appellant for a second opinion examination to determine the degree of his permanent partial
impairment due to his accepted carpal tunnel syndrome.
Appellant provided a May 7, 2007 report from Dr. Hansen, who concluded that
appellant’s impairment was now in the middle range of Grade 3 impairment for sensory deficit
and pain, a “higher rating than we had suggested previously.” Dr. Hansen stated that he used
Table 16-10 on page 482 of the A.M.A., Guides11 to determine appellant’s sensory deficit and
pain grade and rated his impairment to the median nerve of the wrist based on Table 16-15 on

6

Supra note 2.

7

Id.

8

Id. at 507-11.

9

Supra note 2.

10

Id.

11

Supra note 3.

3

page 492.12 He concluded: “If we use the mid range of [appellant’s] described symptomatology,
which is 40 percent multiplied by 39, we end up with a 16.9 percent or rounded off to 17 percent
impairment of the upper extremity.” Dr. Hansen explained that appellant’s levels of sensory
deficit and pain were mild to moderate, did not severely interfere with his daily living activities
and were a typical result of successful carpal tunnel release surgery.
On July 2, 2007 the Office referred appellant, along with a statement of accepted facts, to
Dr. Allen M. Weinert, a Board-certified physiatrist, for a second opinion examination to
determine his level of permanent partial impairment for schedule award purposes.
In a July 31, 2007 report, Dr. Weinert noted appellant’s complaints of numbness and
weakness as well as pain in the palm and thenar regions of each hand radiating into his wrists.
He noted that appellant reported that certain physical activities, including gripping and pushing
heavy items, aggravated his pain. Upon physical examination, Dr. Weinert found that appellant
had full range of motion in both arms. He diagnosed status post bilateral endoscopic carpal
tunnel releases with residual thenar region pain and complaints of intermittent hand numbness
and decreased grip strength and advised that appellant had reached maximum medical
improvement. Dr. Weinert concluded that appellant had one percent impairment of the right
upper extremity and one percent impairment of the left upper extremity based on Table 18-313
and Chapter 1814 of the A.M.A., Guides, due to his “class one or mild pain disorder.”
On August 3, 2007 the Office medical adviser concurred with Dr. Weinert’s assessment
and impairment rating. He stated that the impairment rating was consistent with the A.M.A.,
Guides and “appears to reflect the clinical presentation, signs, symptoms and accepted
diagnoses.” Accordingly, the medical adviser recommended that the Office grant appellant a
schedule award for one percent impairment of the right upper extremity and one percent
impairment of the left upper extremity.
On August 14, 2007 the Office granted appellant a schedule award for one percent
permanent impairment of the right upper extremity and one percent permanent impairment of the
left upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act15 and its
implementing regulations16 set forth the number of weeks of compensation payable to employees
12

Supra note 2. The Board notes that Dr. Hansen stated that he referred to Table 16-5 on page 492 of the
A.M.A., Guides. As Table 16-5 is on page 447 of the A.M.A., Guides and as the calculations referenced by
Dr. Hansen are found in Table 16-15 on page 492, the Board concludes that this was an inadvertent typographical
error.
13

Id. at 575, Table 18-3.

14

Id. at 565-91.

15

5 U.S.C. § 8107.

16

20 C.F.R. § 10.404 (1999).

4

sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.17
ANALYSIS
The Board finds that appellant did not meet his burden of proof in establishing that he
had more than one percent impairment of the right upper extremity and one percent impairment
of the left upper extremity, for which he received a schedule award. The Office based its
schedule award determination on Dr. Weinert’s second opinion report, with which the medical
adviser concurred. Dr. Weinert found that appellant had full and complete range of motion of
both upper extremities but nonetheless recommended that the Office grant a schedule award for
one percent impairment of the right upper extremity and one percent impairment of the left upper
extremity due to mild pain disorder based on Table 18-3 on page 575 of the A.M.A., Guides.18
The A.M.A., Guides specifically provide that “examiners should not use [Chapter 18] to rate
pain-related impairment for any condition that can be adequately rated on the basis of the body
and organ impairment rating systems given in other chapters of the A.M.A., Guides.”19 The
Board has also recognized that physicians should not use Chapter 18 to rate pain-related
impairments for any condition that can be adequately rated on the basis of the body and organ
impairment systems given in other chapters of the A.M.A., Guides.20 The Board notes that
Dr. Weinert did not explain why appellant’s impairment could not be adequately rated on the
basis of the body and organ impairment rating systems detailed in other chapters of the A.M.A.,
Guides. Dr. Weinert’s report does not establish that appellant was entitled to a schedule award
for more than one percent impairment of the right upper extremity and one percent impairment
of the left upper extremity.
In support of his schedule award claim, appellant provided several reports from
Dr. Hansen, who based his impairment ratings on appellant’s complaints of sensory deficit and
pain. In Dr. Hansen’s June 30, 2006 report, he calculated appellant’s impairment at five percent
of the right upper extremity and five percent of the left upper extremity based on Table 16-15 on
page 492 of the A.M.A., Guides.21 Table 16-15 concerns upper extremity impairment due to
17

See id.

18

A.M.A., Guides 575, Table 18-3.

19

Id. at 571; see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 4 (June 2003); Linda Beale, 57 ECAB __ (Docket No. 05-1536, issued February 15, 2006).
20

See Frantz Ghassan, 57 ECAB __ (Docket No. 05-1947, issued February 2, 2006) (appellant’s physician
improperly attributed three percent left leg impairment to Chapter 18 of the A.M.A., Guides but the physician did
not explain why this pain-related impairment could not be adequately rated by applying Chapter 17 of the A.M.A.,
Guides).
21

A.M.A., Guides 492, Table 16-15.

5

sensory or motor deficits.22 However, Dr. Hansen did not explain how he arrived at his
recommended impairment rating or upon which nerve he based his calculations. Table 16-15
identifies impairment values for numerous peripheral nerves,23 but he did not provide details
explaining how he applied the table. Dr. Hansen also indicated that “successful carpal tunnel
release” yielded an upper extremity impairment value of five percent, based on “the obligate loss
of pinch and grip strength that happens from transecting the transverse carpal ligament,” but did
not describe how Table 16-15, which applies to sensory deficit, involved loss of pinch or grip
strength.
Following the Office medical adviser’s review of the file, Dr. Hansen provided a
January 26, 2007 report and impairment rating, reiterating his previous findings. He stated that
appellant had Grade 4 sensory deficit or pain pursuant to Table 16-10 of the A.M.A., Guides and
calculated five percent impairment based on Tables 16-10 and 16-15. Dr. Hansen identified the
median nerve as the applicable nerve and multiplied its total allowable impairment of 39 percent
by 13 percent, a variable he found to be approximately the middle of the range of impairment for
Grade 4 sensory deficit. He also noted that appellant had “some motor deficit” but did not
provide further details or consider motor deficit in his impairment rating. The Board finds that
Dr. Hansen did not provide a full and detailed explanation in support of his conclusions.
Dr. Hansen did not discuss his physical examination findings or describe how he came to
conclude that appellant had midlevel Grade 4 sensory deficit. He also did not fully explain why
he chose 13 percent as the specific variable with which to multiply the range of possible
impairment of the median nerve and did not provide discussion or explanation supporting his
impairment rating. Dr. Hansen also did not discuss appellant’s motor deficit, if any or explain
why he did not utilize that impairment rating method to determine appellant’s permanent partial
impairment.
Following an additional review by the Office medical adviser, Dr. Hansen provided a
third report on March 5, 2007. Dr. Hansen indicated that he had not characterized Table 16-15
as relating to loss of strength and reiterated that appellant’s rating of five percent impairment for
the right upper extremity and five percent impairment for the left upper extremity was “a typical
impairment rating based on sensory deficit and pain.” He did not, however, provide additional
explanation or discussion detailing his physical examination findings or supporting his
conclusions concerning appellant’s level of physical impairment. Finally, appellant provided a
May 7, 2007 report from Dr. Hansen, who opined that appellant’s impairment for sensory deficit
and pain had increased to Grade 3. Although Dr. Hansen again noted that he applied the
A.M.A., Guides, Tables 16-1024 and 16-15,25 he did not detail the results of his physical
examination or explain his reasons for concluding that appellant’s pain syndrome had worsened
and did not discuss the specific measures he used in calculating appellant’s new impairment
rating. Accordingly, the Board finds that Dr. Hansen did not provide sufficient explanation or

22

Id.

23

Id.

24

Supra note 3.

25

Id. at 592, Table 16-15.

6

rationale to establish that appellant was entitled to a schedule award for more than one percent
impairment of the right upper extremity and one percent impairment of the left upper extremity.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
was entitled to a schedule award for greater than one percent permanent impairment of the right
upper extremity and one percent permanent impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

